Case 6:19-cv-00023-NKM-RSB Document 103 Filed 07/02/21 Page 1 of 2 Pageid#: 3687




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

   JOHN DOE,

          Plaintiff,                                 Civil Action No.:
                                                     6:19-cv-00023
   v.

   WASHINGTON AND LEE
   UNIVERSITY,

           Defendant.


                         STIPULATION OF VOLUNTARY DISMISSAL

         Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii) the undersigned parties hereby stipulate to

  Plaintiff’s voluntary dismissal of all claims asserted in the above-captioned action against

  Defendant Washington and Lee University, with prejudice, and without costs to any party.

   WASHINGTON AND LEE UNIVERSITY                     JOHN DOE


   /s/ R. Craig Wood                                 /s/ Andrew S. Gallinaro
   R. Craig Wood (VSB #24264)                        Patricia M. Hamill
   Micah B. Schwartz (VSB # 77299)                   Andrew S. Gallinaro
   MCGUIREWOODS LLP                                  CONRAD O’BRIEN PC
   652 Peter Jefferson Parkway, Suite 350            1500 Market Street, Centre Square
   P. O. Box 1288                                    West Tower, Suite 3900
   Charlottesville, VA 22902                         Philadelphia, PA 19102
   (434) 977-2558                                    Tel: (215) 864-9600
   (434) 980-2275 (facsimile)                        Fax: (215) 864-9620

   Counsel for Defendant                             David G. Harrison (VSB #17590)
                                                     THE HARRISON FIRM, PC
                                                     5305 Medmont Circle SW
                                                     Roanoke, VA 24018
                                                     Tel: (540) 777-7100
                                                     Fax: (540) 777-7101
                                                     david@harrisonfirm.us

                                                     Counsel for Plaintiff
Case 6:19-cv-00023-NKM-RSB Document 103 Filed 07/02/21 Page 2 of 2 Pageid#: 3688




                                   CERTIFICATE OF SERVICE

         I, Andrew S. Gallinaro, Esquire, hereby certify that I cause a true and correct copy of the

  foregoing to be electronically filed pursuant to the Court’s electronic filing system, and that the

  document is available for downloading and viewing by the following from the Court’s electronic

  filing system. Notice of this filing will be sent to all counsel of record by operation of the

  Court’s electronic filing system.



                                                 /s/ Andrew S. Gallinaro
                                                 Andrew S. Gallinaro, Esquire


  Dated: July 2, 2021
